DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beattie, US 2792247, in view of Loffler, DE 202016006894. 
Regarding claim 1, Beattie teaches a door top sliding child safety lock mechanism (10) for mounting on a door assembly (16; 17; 20) comprising a door (16) hingedly connected (via 20) to a door frame (17; Fig 1), the safety lock mechanism comprising: 
a body (11) slidably mountable on a door top of a door (Fig 4), the body including a channel section (feature defined by 12 and 14) and a locking plate (15); 
the channel section including a web (12) extending between a first flange (near 14; Fig 4) and a second flange (far 14; Fig 4), the second flange being disposed parallel to the first flange (Fig 4); and 
the lock plate extending perpendicularly from an outer face of the first flange (Fig 4) and defining a locking slot (32) extending between an open end (right end of 32; Fig 4) disposed along a lateral edge of the lock plate to a closed end (left end of 32; Fig 4) along a slot axis (axis parallel to long axis of 10) running parallel to the flanges (Fig 4); and 
a peg (34) mountable to a door frame (Fig 3) and configured to slide through the open end of the locking slot and between the proximal and distal edges of the locking slot (col 2, lines 35-47).
Beattie does not teach wherein the lock plate further defines an interlock cut-out formed along a distal edge, relative to the first flange, of the locking slot, wherein a first width WG measured perpendicular to the slot axis at the interlock cut-out is greater than a second width WL. measured perpendicular to the slot axis in a region of the lock plate that is laterally intervening between the interlock cut-out and the open end of the locking slot; and 
Loffler teaches wherein the lock plate (1) further defines an interlock cut-out (see Annotated excerpt Fig 1-Loffler) formed along a distal edge, relative to the first flange, of the locking slot (2), wherein a first width WG measured perpendicular to the slot axis at the interlock cut-out is greater than a second width WL. measured perpendicular to the slot axis in a region of the lock plate that is laterally intervening between the interlock cut-out and the open end of the locking slot (see Annotated excerpt Fig 1-Loffler). 

    PNG
    media_image1.png
    625
    447
    media_image1.png
    Greyscale

Annotated excerpt Fig 1-Loffler
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, using KSR Rationale A, Beattie’s locking slot with the interlock cut-out of Loffler.  One of ordinary skill in the art would have found the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized the results of the combination were predictable, a functioning locking slot with multiple widths.  
Regarding claim 2, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 1, wherein the interlock cut-out (see Annotated excerpt Fig 1-Loffler) comprises an arcuate notch formed along the distal edge of the locking slot (see Annotated excerpt Fig 1-Loffler).
Regarding claim 3, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 1, wherein the interlock cut-out (see Annotated excerpt Fig 1-Loffler) comprises a arcuate notch formed along the distal edge of the locking slot such that Beattie in view of Loffler teaches  the interlock cut-out comprises a rectangular notch formed along the distal edge of the locking slot (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  The specification of the instant application provides no evidence the particular configuration of the rectangular notch was significant.  It discusses the various configurations all provide the same biasing effect).
Regarding claim 4, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 3, wherein the interlock cut-out comprises a arcuate notch formed along the distal edge of the locking slot and a leading incline portion (Loffler, 3; inclined 90 degrees from slot axis) disposed towards the open end of the locking slot such that Beattie in view of Loffler teaches the interlock cut-out comprises a rectangular notch formed along the distal edge of the locking slot (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  The specification of the instant application provides no evidence the particular configuration of the rectangular notch was significant.  It discusses the various configurations all provide the same biasing effect).
Regarding claim 5, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 1, wherein the lock plate (Beattie, 15) further comprises an anti-walk feature (Loffler, 3) formed along the distal edge of the locking slot (see Annotated excerpt Fig 1-Loffler), the anti-walk feature being a profile that biases the lock plate laterally towards the open end of the locking slot when pushed against the peg (a claim containing a recitation with respect to the manner which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim; see MPEP 2114).
Regarding claim 6, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 5, wherein the anti-walk feature is a portion of the interlock cut-out (see Annotated excerpt Fig 1-Loffler).
Regarding claim 8, Beattie teaches a door top sliding child safety lock mechanism (10) for mounting on a door assembly (16; 17; 20) to resist opening of the door (16) assembly by a child, the safety lock mechanism comprising: 
a body (11) slidably mountable on a door top of a door assembly (Fig 4) comprising a door (16) hingedly connected (via 20) to a door frame (17; Fig 1), the door being rotatable relative to the door frame about a hinge axis (col 2, lines 3-9), the door top extending between a frame-side face of the door (left side of 16; Fig 3) and an open-side face of the door (right side of 16; Fig 3), the body comprising: 
a channel section (feature defined by 12 and 14) including a web  (12) extending between a first flange (near 14; Fig 4) and a second flange(far 14; Fig 4), the second flange being disposed parallel to the first flange (Fig 4), the channel section configured so that the web can rest on the door top with the first flange depending from the web adjacent to the frame-side face of the door and the second flange depending from the web adjacent to the open- side face of the door, the frame-side and open side faces of the door defining a lateral direction parallel thereto (Fig 3); and 
a lock plate (15) extending perpendicularly from an outer face of the first flange (Fig 4), the lock plate configured to extend horizontally away from the frame-side face of the door when the body is mounted on the door top (Fig 3), 
the lock plate defining a locking slot (32) extending between an open end (right end of 32; Fig 4) disposed along a first lateral edge of the lock plate to a closed end (left end of 32; Fig 4) along a slot axis (axis parallel to long axis of 10) parallel to the frame-side face of the door (Figs 3, 4); 
a peg (34) configured to slide into the locking slot (col 2, lines 35-47) and fixedly mountable to a portion of the door frame adjacent to a frame-side edge of the door top to extend downward from the door frame (Fig 3); and 
wherein, when the body is positioned on the door top of a door adjacent the door frame and the peg is fixedly mounted on the door frame with the peg aligned with the slot axis (Fig 2), the lock mechanism can move between an unlocked configuration and a locked configuration (Figs 2,3) by sliding the body laterally on the door relative to the peg (col 1, lines 49-62); 
wherein, when the lock mechanism is in the unlocked configuration, the peg is disposed outside the locking slot of the lock plate, thereby allowing the body to rotate around the hinge axis away from the peg and allowing the door to rotate away from the door frame (col 1, lines 49-62 discusses the lock being used to lock the door in a closed position, conversely in the unlocked position, the door can be opened); and
wherein, when the lock mechanism is in the locked configuration (Figs 2, 3), the peg is disposed within the locking slot of the lock plate, thereby restricting the body from rotating around the hinge axis away from the peg and restricting the door from rotating away from the door frame (with the lock in the locked configuration in Fig 3, 34 in 32 prevents the door from rotating to the right in an opening direction).
Beattie does not teach the lock plate further defining an interlock cut-out formed along a distal edge, relative to the first flange, of the locking slot, wherein a first width WG measured perpendicular to the slot axis at the interlock cut-out is greater than a second width WL measured perpendicular to the slot axis in a region of the lock plate that is laterally intervening between the interlock cut-out and the open end of the locking slot; and wherein the lock mechanism can move between the locked configuration and an interlocked configuration by rotating the body relative to the peg around the hinge axis; wherein, when the lock mechanism is in the locked configuration, the peg is not disposed within the interlock cut-out of the lock plate, thus allowing the body to slide laterally far enough to release the peg from the locking slot; and wherein, when the lock mechanism is in the interlocked configuration, the peg is at least partially disposed within the interlock cut-out, thereby restricting the body from sliding laterally far enough to release the peg from the locking slot. 
Loffler teaches the lock plate further defining an interlock cut-out (see Annotated excerpt Fig 1-Loffler) formed along a distal edge, relative to the first flange, of the locking slot (2; see Annotated excerpt Fig 1-Loffler), wherein a first width WG measured perpendicular to the slot axis at the interlock cut-out is greater than a second width WL measured perpendicular to the slot axis in a region of the lock plate that is laterally intervening between the interlock cut-out and the open end of the locking slot (see Annotated excerpt Fig 1-Loffler) such that Loffler teaches wherein the lock mechanism can move between the locked configuration and an interlocked configuration by rotating the body relative to the peg around the hinge axis (this occurs because the interlock cut-out being wider than the slot allows the door to be partially swung open on its hinges); wherein, when the lock mechanism is in the locked configuration, the peg is not disposed within the interlock cut-out of the lock plate (see Annotated excerpt #2 Fig 1-Loffler), thus allowing the body to slide laterally far enough to release the peg from the locking slot; and wherein, when the lock mechanism is in the interlocked configuration (see Annotated excerpt #2 Fig 1-Loffler), the peg is at least partially disposed within the interlock cut-out, thereby restricting the body from sliding laterally far enough to release the peg from the locking slot. 

    PNG
    media_image2.png
    634
    501
    media_image2.png
    Greyscale

Annotated excerpt #2 Fig 1-Loffler
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, using KSR Rationale A, Beattie’s locking slot with the interlock cut-out of Loffler.  One of ordinary skill in the art would have found the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized the results of the combination were predictable, a functioning locking slot with multiple widths.  
Regarding claim 9, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 8, wherein the lock mechanism cannot move directly from the unlocked configuration into the interlocked configuration (Annotated excerpt #2 Fig 1 – Loffler, depicts 34, denoted by circles, cannot move directly from outside 32, the unlocked configuration, to the interlocked configuration in a straight line because of the edge corner of the interlock cut-out.  Merriam-Webster defines direct as a straight course).
Regarding claim 10, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 8, wherein the lock plate (Beattie, 15) further comprises an anti-walk feature (Loffler, 3) formed along the distal edge of the locking slot (see Annotated excerpt #2 Fig 1-Loffler), the anti-walk feature being a profile that biases the lock plate laterally towards the open end of the locking slot when pushed against the peg (a claim containing a recitation with respect to the manner which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim; see MPEP 2114).
Regarding claim 11, Beattie teaches a door top sliding child safety lock mechanism comprising: 
a body (11) slidably mountable on a top of a door (Fig 4), the body including a channel section (feature defined by 12 and 14) and a locking plate (15); 
the channel section including a web (12) extending between a first flange (near 14; Fig 4) and a second flange (far 14; Fig 4), the second flange being disposed parallel to the first flange (Fig 4); and 
the lock plate extending perpendicularly from an outer face of the first flange (Fig 4) and defining a locking slot (32) extending between an open end (right end of 32; Fig 4) disposed along a lateral edge of the lock plate to a closed end (left end of 32; Fig 4) along a slot axis (axis parallel to long axis of 10) running parallel to the flanges (fig 4); and 
a peg (34) mountable to a door frame (Fig 3) and configured to slide through the open end of the locking slot and between the proximal and distal edges of the locking slot (col 2, lines 35-47); and 
Beattie does not teach wherein the lock plate further defines an anti-walk feature formed along one side of the locking slot, the anti-walk feature being a profile that biases the lock plate laterally towards the open end of the locking slot when pushed against the peg.
Loffler teaches wherein the lock plate further defines an anti-walk feature (3) formed along one side of the locking slot, the anti-walk feature being a profile that biases the lock plate laterally towards the open end of the locking slot when pushed against the peg (a claim containing a recitation with respect to the manner which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim; see MPEP 2114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, using KSR Rationale A, Beattie’s locking slot with the anti-walk feature of Loffler.  One of ordinary skill in the art would have found the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized the results of the combination were predictable, a functioning locking slot with multiple widths. 
Regarding claim 12, Beattie in view of Loffler teaches the  A door top sliding child safety lock mechanism in accordance with Claim 11, wherein the anti-walk feature comprises a notch formed along a distal edge of the locking slot relative to the first flange (see Annotated excerpt Fig 1-Loffler), and wherein the distal edge of the notch slopes towards the first flange viewed in a direction towards the open end of the locking slot (Annotated excerpt Fig 1-Loffler depicts the distal edge of the notch sloping towards the first flange viewed in a direction towards the open end of the locking slot).
Regarding claim 13, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 11, wherein the lock plate further defines an interlock cut-out (see Annotated excerpt Fig 1-Loffler); the interlock cut-out being a profile formed along a distal edge of the locking slot (see Annotated excerpt Fig 1-Loffler); and wherein a first width WG measured perpendicular to the slot axis at the interlock cut-out is greater than a second width WL measured perpendicular to the slot axis in a region of the lock plate that is laterally intervening between the interlock cut-out and the open end of the locking slot (see Annotated excerpt Fig 1-Loffler).
Regarding claim 14, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 13, wherein the interlock cut-out (see Annotated excerpt Fig 1-Loffler) comprises an arcuate notch formed along the distal edge of the locking slot (see Annotated excerpt Fig 1-Loffler).
Regarding claim 15, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 13, wherein the interlock cut-out (see Annotated excerpt Fig 1-Loffler) comprises a arcuate notch formed along the distal edge of the locking slot such that Beattie in view of Loffler teaches  the interlock cut-out comprises a rectangular notch formed along the distal edge of the locking slot (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  The specification of the instant application provides no evidence the particular configuration of the rectangular notch was significant.  It discusses the various configurations all provide the same biasing effect).
Regarding claim 16, Beattie in view of Loffler teaches the A door top sliding child safety lock mechanism in accordance with Claim 15, wherein the interlock cut-out (see Annotated excerpt Fig 1-Loffler) comprises a arcuate notch formed along the distal edge of the locking slot and a leading incline portion (Loffler, 3; inclined 90 degrees from slot axis) disposed towards the open end of the locking slot such that Beattie in view of Loffler teaches the interlock cut-out comprises a rectangular notch formed along the distal edge of the locking slot (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  The specification of the instant application provides no evidence the particular configuration of the rectangular notch was significant.  It discusses the various configurations all provide the same biasing effect).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beattie, US 2792247, in view of Loffler, DE 202016006894, as applied to claim 5 above, and further in view of McManus, US 1284741.
Regarding claim 7, Beattie in view of Loffler teaches the door top sliding child safety lock mechanism in accordance with Claim 5.  
Beattie in view of Loffler does not teach wherein the anti-walk feature is separate from the interlock cut-out.
McManus teaches wherein the anti-walk feature (right 3, Fig 1) is separate from the interlock cut-out (left 3; Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, using KSR Rationale A, Beattie in view of Loffler’s locking slot with the separate anti-walk and interlock cut-out features.  One of ordinary skill in the art would have found the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized the results of the combination were predictable, a functioning locking slot with multiple operating features. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for sliding lock mechanisms.  
Zepf, US 3623268 A, teaches a door locking device with body slidably mounted on a door top, a channel with web and two flanges, a lock plate and locking slot.
Bouza et al., ES 2392413 A1, teaches a laminar device for locking domestic door for children with body slidably mounted on a door top and a channel with web two flanges.   
Emery et al., GB 2286421 A, teaches a door locking device with body slidably mounted on a door top, a channel with web and two flanges, a lock plate and locking slot.
Rusterholz, CH 688058 A5, teaches window and door protection equipment against intruders with a locking plate with separate interlock cut-out and anti-walk features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675